Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
In the application, Claim 1 has been amended to rectify antecedent basis issues as follows:
Regarding Claim 1, line , the existing language:
“climate control parameter controls distribution of a climate control function in separate”
Has been amended to:
-- climate control parameter controls distribution of the climate control function in separate -- 

Allowable Subject Matter
Claims 1, 19, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a method for controlling a climate control function of a transportation vehicle seat as recited in Claim 1
the prior art does not teach or suggest “in response to the operating element being moved in a third direction opposite to the second direction, maintaining the value of the climate control parameter constant for at least the second region and decreasing the value the climate control parameter for at least the first region”.
The art of record fails to render obvious the claimed combination of a device for controlling a climate control function of a transportation seat as recited in Claim 19 specifically:
the prior art does not teach or suggest “the value of the climate control parameter remains constant for at least the second region and is decreased for at least the first region in response to the operating element being moved in a third direction opposite to the first direction”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 06/30/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
10/22/2021

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762